Greaney, J.
(concurring, with whom Marshall, C.J., and Spina, J., join). The plaintiffs’ application for direct appellate review was granted to decide whether “reconstruction” of their single-family residence, which satisfies all dimensional requirements in the town’s zoning bylaw except required minimum lot area, “increase[s] the nonconforming nature of [the] structure” within the meaning of the language in that clause in G. L. c. 40A, § 6, first par. A Land Court judge concluded that, under the clause, “doubling the size of the structure on an undersized (nonconforming) lot [would] increase the nonconforming nature of the structure,” thereby requiring the plaintiffs to seek a special permit. The judge also affirmed the denial, by the defendant town’s zoning board of appeals (board), of the plaintiffs’ application for the special permit. On this point, the judge concluded that the plaintiffs had failed to rebut the board’s “determination that the increase in footprint and square footage of [their] proposed new structure is a substantial detriment to the neighborhood, or that [the] determination [was] arbitrary and capricious.” I agree that the judgment should be affirmed.
The undisputed facts are as follows. In 1989, members of the Bransford family, including the plaintiff Thomas Bransford, acquired title to property located in the Katama area of Edgar-town on the island of Martha’s Vineyard. The property is approximately 22,125 square feet in area (about one-half acre), has approximately 125 feet of frontage on Mattakesett Way, and contained, at that time, a three-bedroom, two-story, single family residence with approximately 1,250 square feet of living area with decks on both floors and a roof deck. The property is located in the R-60 residential district.
The property was created by a subdivision plan recorded in 1973. In April, 1973, the zoning bylaw was amended to require, *854in the R-60 residential district, a minimum lot area1 of one and one-half acres (65,340 square feet). A dispute exists as to when the three-bedroom, two-story residence was built on the property. The parties agree, however, that the minimum lot area of 21,780 square feet applied when the residence was constructed and, at that time, the residence conformed to zoning bylaws.
The plaintiffs twice sought a building permit to construct a new, larger single-family residence on the property that would comply with all dimensional requirements of the zoning bylaw with the exception of the minimum lot area of 65,340 square feet. The proposed new residence differed from the original by having a significantly greater interior living area (approximately 2,300 square feet2), and a greater footprint3 (by 200 square feet). Additionally, the proposed new residence’s height would exceed that of the former residence. In support of their applications, the plaintiffs relied on § 11.9(b) of the zoning bylaw.4 The building inspector refused to issue a building permit without prior authorization from the board. After denial of one of the applications for a building permit, the plaintiffs had the original *855residence on the property removed (with the exception of its foundation) to another site.
The plaintiffs next filed a request for determination under G. L. c. 40A, § 6, first par., with the board, asserting that they were legally entitled to construct their proposed new residence under the second “except” clause of § 6, first par. After obtaining an opinion from town counsel, the board voted unanimously to allow reconstruction of a single-family residence on the property, but decided that, without a special permit, the residence could not exceed the footprint and square footage of the original residence.
The plaintiffs then filed an application with the board for a special permit seeking a determination pursuant to the second sentence of G. L. c. 40A, § 6, first par., and § 11.9(f)5 of the zoning bylaw, that their proposed new residence was not “substantially more detrimental to the character of the neighborhood” than the original residence. After a hearing, the application was denied, and the plaintiffs appealed from both decisions of the board to the Land Court where a judge denied the plaintiffs’ motion for summary judgment and granted summary judgment to the board. This appeal followed.
1. The plaintiffs argue that they are entitled to construct their proposed new residence6 because, under the second “except” clause of G. L. c. 40A, § 6, first par., the “reconstruction” will not “increase the nonconforming nature of [the] structure,” but *856will only result in the presence of a conforming structure on a nonconforming lot.7 The issue is one of law, requiring no deference to the board. See Fitchburg Hous. Auth. v. Board of Zoning Appeals of Fitchburg, 380 Mass. 869, 871 (1980); Needham Pastoral Counseling Ctr., Inc. v. Board of Appeals of Needham, 29 Mass. App. Ct. 31, 32 (1990).
The relevant provisions (with the second “except” clause highlighted) are the first two sentences of G. L. c. 40A, § 6, first par.:
“Except as hereinafter provided, a zoning ordinance or by-law shall not apply to structures or uses lawfully in existence or lawfully begun, or to a building or special permit issued before the first publication of notice of the public hearing on such ordinance or by-law required by section five, but shall apply to any change or substantial extension of such use, to a building or special permit issued after the first notice of said public hearing, to any reconstruction, extension or structural change of such structure and to any alteration of a structure begun after the first notice of said public hearing to provide for its use for a substantially different purpose or for the same purpose in a substantially different manner or to a substantially greater extent except where alteration, reconstruction, extension or structural change to a single or two-family residential structure does not increase the nonconforming nature of said structure. Pre-existing nonconforming structures or uses may be extended or altered, provided, that no such extension or alteration shall *857be permitted unless there is a finding by the permit granting authority or by the special permit granting authority designated by ordinance or by-law that such change, extension or alteration shall not be substantially more detrimental than the existing nonconforming [structure or] use to the neighborhood.” (Emphasis added.)
The words “structure or” appearing in the brackets in the second sentence quoted above were supplied by Willard v. Board of Appeals of Orleans, 25 Mass. App. Ct. 15, 21 (1987), and later noted and applied in Rockwood v. Snow Inn Corp., 409 Mass. 361, 363 n.4, 364 (1991).
While the issue here is novel, the Appeals Court has had considerable occasion to interpret the statute’s “difficult and infelicitous” language. Fitzsimonds v. Board of Appeals of Chatham, 21 Mass. App. Ct. 53, 55 (1985). In the Fitzsimonds case, the Appeals Court examined § 6, first par., and concluded that a “reconstruction” of a nonconforming single-family residential structure “is legitimated under the second ‘except’ clause of the first sentence if it ‘does not increase the nonconforming nature of said structure’; otherwise (as occurs in certain events in regard to changes of other structures referred to in the language preceding the ‘except’ clause), it must be submitted to the special permit procedure of the second sentence for a determination by the board of the question whether it is ‘substantially more detrimental than the existing nonconforming use to the neighborhood.’ ” Id. at 56. By itself, this interpretation seems unremarkable because that is what the second “except” clause seems to say. But, the interpretation is necessarily helpful for pulling out of the convoluted language of the statute some meaning permitting analysis of when landowners may go ahead as of right to reconstruct a dwelling and when they must seek prior approval from the permit granting authority. Left, however, was the measure by which a zoning authority or court could determine whether the reconstruction did or did not increase “the nonconforming nature of [the] structure.”
In the Willard case, supra at 18, the Appeals Court more closely examined the second “except” clause and undertook to solve the latter problem. The court first noted that the clause *858had “no identifiable ancestor in G. L. c. 40A, as in effect prior to St. 1975, c. 808, § 3,” and “made its first appearance, without accompanying explanation ... in 1974 House Doc. No. 5864.” See M. Bobrowski, Massachusetts Land Use and Planning Law § 6.06 (2d ed. 2002). The Appeals Court then went on to state an operational measure for resolution of cases like this one by providing the following:
“[T]he second ‘except’ clause of the first paragraph of c. 40A, § 6, requires . . .[8] an initial determination whether a proposed alteration of or addition to [or reconstruction of] a nonconforming structure would ‘increase the nonconforming nature of said structure’ . . . .This part of the statute is not concerned with the use of the structure or of the land on which it is located. We think the quoted language should be read as requiring a board of appeals[9] to identify the particular respect or respects in which the existing structure does not conform to the requirements of the present by-law and then determine whether the proposed alteration or addition would intensify the existing nonconformities or result in additional ones. If the answer to that question is in the negative, the applicant will be entitled to the issuance of a special permit under the second ‘except’ clause of G. L. c. 40A, § 6, and any implementing by-law. Only if the answer to that question is in the affirmative will there be any occasion for consideration of the additional question illuminated in the Fitzsimonds case [of detriment to the neighborhood].”
Willard v. Board of Appeals of Orleans, supra at 21-22.
Subsequent Appeals Court decisions have followed the Fitzsimonds-Willard framework. See Dial Away Co. v. Zoning Bd. of Appeals of Auburn, 41 Mass. App. Ct. 165, 170-171 (1996); Goldhirsh v. McNear, 32 Mass. App. Ct. 455, 460 (1992). Other decisions of the Appeals Court have (on different facts) also indicated that consideration of a structure’s footprint *859is a factor to consider in determining intensification. See Gold-hirsh v. McNear, supra at 461; Willard v. Board of Appeals of Orleans, supra at 22; Fitzsimonds v. Board of Appeals of Chatham, supra at 57. In Goldhirsh v. McNear, supra, the Appeals Court rejected the notion that “there will never be an increase in a structure’s nonconforming nature where the proposed alterations are confined to the existing footprint.” Several Land Court decisions brought to our attention in the briefs (which in keeping with usual practice we do not cite) have applied the framework, and have concluded that reconstruction is not permissible of right where an otherwise conforming structure lies on a nonconforming (undersized) lot. The rule to date, therefore, is simple: where an undersized lot exists, the proposed reconstruction may be allowed without special permit only if the proposed new residence does not intensify existing nonconformities.
I agree with this body of decisional law and would adopt the rule10 because it leads to a sensible result and advances legislative purposes with respect to zoning. See Adamowicz v. Ipswich, 395 Mass. 757, 760 (1985). I have in mind here that (1) pursuant to a “unanimity of [authoritative] opinion,” “the ultimate objectives of zoning would be furthered by the eventual elimination of nonconformities in most cases,” and (2) the nonconformities contemplated in G. L. c. 40A, § 6, first par., include situations like this one where a conforming structure exists on a nonconforming lot. Report of the Department of Community Affairs Relative to Proposed Changes and Additions to the Zoning Enabling Act, 1972 House Doc. No. 5009 at 32, 39. See Strazzulla v. Building Inspector of Wellesley, 357 Mass. 694, 697 (1970), cert. denied, 400 U.S. 1004 (1971) (considering “eventual elimination of nonconforming uses as an objective underlying zoning regulations”); 4A N. Williams, Jr., American Land Planning Law 283-289 (1986) (noting that term “nonconforming use” is sometimes used genetically to cover all nonconformities). While the dissenting opinion points to the freeze contained in the *860first sentence of G. L. c. 40A, § 6, fourth par. (pertaining to vacant lots held in separate ownership, see note 7, supra) as evidencing a legislative intent to permit the nonconformity here, that freeze demonstrates a legislative intent to minimize substandard lots. See Giovannucci v. Board of Appeals of Plainville, 4 Mass. App. Ct. 239, 242 (1976), citing 8 E. McQuillin, Municipal Corporations § 25.71, at 189 (3d ed. 1965). Had the Legislature wanted to afford greater protection to substandard lots such as the one at issue in this case, it could have expressly done so. Further, the rule would not, as the plaintiffs contend, eliminate existing residences on undersized lots. If their proposed new residence had retained the size of the original, no intensification would be present and reconstruction would have been permissible. The rule does not, as a practical matter, make it more costly and difficult to modernize older homes.
The rule also takes into account that a minimum lot area requirement represents a proper exercise of police power, see Simon v. Needham, 311 Mass. 560, 562 (1942); P. Rohan, Zoning and Land Use Controls § 42.04[1] (2004), that serves many useful purposes. In Simon v. Needham, supra at 563, for example, the court explained:
“The establishment of a neighborhood of homes in such a way as to avoid congestion in the streets, to secure safety from fire and other dangers, to prevent overcrowding of land, to obtain adequate light, air and sunshine, and to enable it to be furnished with transportation, water, light, sewer and other public necessities, which when established would tend to improve and beautify the town and would harmonize with the natural characteristics of the locality, could be materially facilitated by a regulation that prescribed a reasonable minimum area for house lots.”
See P. Rohan, Zoning and Land Use Controls, supra (explaining minimum lot area requirements achieve population and building density controls); E.C. Yokley, Zoning Law and Practice § 23-9, at 23-40 (2003) (among purposes of minimum lot area requirements “are maintaining the character of low density residential neighborhoods, protecting environmentally sensitive areas, and preservation of open space”). In amending a prior *861zoning enabling act, the Legislature suggested that objectives of zoning regulations may include the following:
“[T]o lessen congestion in the streets; to conserve health; to secure safety from fire, flood, panic and other dangers; to provide adequate light and air; to prevent overcrowding of land, to avoid undue concentration of population; to encourage housing for persons of all income levels; [and] to facilitate the adequate provision of transportation, water, water supply, drainage, sewerage, schools, parks, open space and other public requirements; to conserve the value of land and buildings, including the conservation of natural resources and the prevention of blight and pollution of the environment.”
St. 1975, c. 808, § 2A. In furtherance of these legislative goals, the Legislature specifically endorsed the adoption of regulations pertaining to “areas and dimensions of land . . . to be occupied or unoccupied by uses and structures, courts, yards and open spaces.” Id. Also, as noted in Johnson v. Edgartown, 425 Mass. 117, 124 (1997), “[T]here are regional and Statewide interests in the preservation of the unique quality of Martha’s Vineyard. Those interests justify the making of conservative assumptions about the consequences of land uses . . . .” These considerations, in one fashion or another, support the need for local review of proposed reconstruction of nonconforming uses, structures, and lots, to promote conformity and to prevent land use anomalies.
The plaintiffs’ argument, that no problem exists because their nonconforming lot will remain exactly the same with the reconstructed residence, fails to appreciate the goals set forth above. The expansion of the residence’s footprint, and the expansion in living area, will, at the very least, tend to reduce the open space previously existing on the lot and to increase the density of the residential neighborhood. Creating a distinction in treatment between a nonconforming structure and a nonconforming lot is one that analytically and practically should not be made. The two concepts are intertwined and separating them would permit a landowner to circumvent valid and useful minimum lot area requirements.
A different view of the case leads to the same result. If one *862accepted the plaintiffs’ position that the second “except” clause of § 6, first par., speaks only to the nonconformities of “structures,” then the entire first paragraph of § 6, read as a whole (and in that context), could be interpreted to apply only to nonconforming structures and uses. As so limited, the statute is not applicable to the plaintiffs (because there is no nonconforming structure or use on the property) and affords them no exemption. The inquiry then becomes whether a zoning bylaw provision prohibits their planned reconstruction. Under § 17.1 of the zoning bylaw, “no structure or part thereof may be erected . . . except in conformance with this By-Law.” Once the plaintiffs removed the original structure from the nonconforming lot, they were left with the nonconforming lot. Under the bylaw, to erect a structure in the R-60 residential district, they need, but do not have, a lot with one and one-half acres. Because the town’s zoning bylaw addresses the problem by prohibiting the erection of structures in a R-60 residential district on lots of less than one and one-half acres, once the plaintiffs removed the original residence, they had no entitlement to a building permit to build a new residence.
2. The board’s denial of the plaintiffs’ special permit to reconstruct their proposed new residence was within its discretion. The affidavit of the board’s chairman demonstrates that the board’s denial, based on its conclusion that the plaintiffs’ proposed residence on the undersized lot would be substantially more detrimental to the neighborhood, see G. L. c. 40A, § 6, first par. (second sentence), was not “based on a legally untenable ground, or unreasonable, whimsical, capricious or arbitrary.” Britton v. Zoning Bd. of Appeals of Gloucester, 59 Mass. App. Ct. 68, 72 (2003), quoting MacGibbon v. Board of Appeals of Duxbury, 356 Mass. 635, 639 (1970). See Davis v. Zoning Bd. of Chatham, 52 Mass. App. Ct. 349, 356 (2001) (stating that “[e]yen when a zoning board cites no particularized reasons or any specific evidence for its denial decision, its action will be upheld, as will that of a judge affirming that action under G. L. c. 40A, § 17, if a rational basis for the denial exists which is supported by the record”). The affidavit noted the expansion of the proposed new residence in terms of footprint, living area, and height; that the average structures in the vicinity of the plaintiffs’ lot measured *863approximately 1,800 square feet in area (significantly smaller than the area of the plaintiffs’ proposed new structure); and that the area on which the plaintiffs’ lot is located is flat, open terrain, with few trees or vegetation to buffer homes from each other. Inasmuch as the proper inquiry concerns the effect of “reconstruction” on “the neighborhood,” the plaintiffs’ reliance on statistics concerning the “national average” of living area and lot sizes of “new” homes is immaterial.

 The zoning bylaw defines “Lot Area” as follows: “The horizontal area of the lot exclusive of any area in a street or recorded way. Land under any water body, bog, swamp, wet meadow, marsh, wetland, coastal beach or coastal dune . . . shall not be included in the Tot area’ required for zoning compliance.”


The record also reflects an interior space of 2,600 square feet. The difference is immaterial.


The zoning bylaw does not regulate the “footprint” of a structure or contain a “ground coverage ratio” provision. The term “footprint,” while subject to various definitions, see, e.g., Rogers v. Norfolk, 432 Mass. 374, 376 n.6 (2000), is used here in general terms to describe the amount of land area occupied by the house. Similarly, the term “ground coverage ratio” describes the ratio of building area to lot area on a parcel. See Planning Bd. of Nantucket v. Board of Appeals of Nantucket, 15 Mass. App. Ct. 733, 734 (1983).


Section 11.9(b) of the zoning bylaw provides:
“Where alteration, reconstruction, extension or structural change to a single family or two family residential structure does not increase the non-conforming nature, neither public hearing nor Special Permit from the Board of Appeals is required for said alteration, reconstruction, extension or structural change, provided it conforms to all statutory and By-Law requirements in effect when the work was done.”


Section 11.9(f) of the zoning bylaw provides in part:
“The Special Permit Granting Authority shall have the authority to grant a special permit for the change, extension or alteration of a preexisting, nonconforming structure . . . where such change, extension, alteration, or construction will not comply with the applicable provisions of the zoning bylaw; provided, however, that the Special Permit Granting Authority finds after a public hearing that other lots in the neighborhood have been previously developed by the construction of buildings or structures in such a manner as to have resulted in similar nonconformities, and that the proposed expansion, extension, alteration, or construction will not be more objectionable or substantially more detrimental to the character of the neighborhood than the original structure.”


The board does not argue that the plaintiffs’ proposed new residence is not a “reconstruction” under G. L. c. 40A, § 6, first par.


The plaintiffs correctly do not argue that they are entitled to reconstruct their proposed' new residence pursuant to G. L. c. 40A, § 6, fourth par. (first sentence). That provision applies only to a lot not held in common ownership as reflected in the most recent instrument of record before the effective date of the zoning change, see Adamowicz v. Ipswich, 395 Mass. 757, 762 (1985), and to a lot comprised of vacant land (a lot on which construction has not begun), see Dial Away Co. v. Zoning Bd. of Appeals of Auburn, 41 Mass. App. Ct. 165, 168 (1996). There is no dispute that the residence that the plaintiffs removed from the property existed when they (and even their immediate predecessors) purchased the property. Further, any “freeze” period that may have been applicable under G. L. c. 40A, § 6, fifth par., affording protection to certain lots formed in connection with a subdivision plan that were left undeveloped, has long expired. See M. Bobrowski, Massachusetts Land Use and Planning Law § 5.04 (2d ed. 2002).


I omit the language providing that a board of appeals makes the initial determination, agreeing with one respected commentator, that this initial determination more appropriately should be conducted by the building inspector or zoning administrator. See M. Bobrowski, Massachusetts Land Use and Planning Law, supra at § 6.06.


See note 8, supra.


A different conclusion is not compelled by § 11.9(b) of the zoning bylaw. See note 4, supra. Not only does that provision fail to qualify the words “non-conforming nature,” but it also requires that the reconstruction conform to all bylaw requirements when the work was done. Thus, the provision requires compliance with the minimum lot area requirement.